Murphy, J. (dissenting).
I would affirm, but only for the reason that there was no substantial evidence to support the administrative finding of harassment. Petitioner Sigety concededly acquired the buildings in issue with, the intention of demolishing some of them for the purpose of building a geriatric center and *790public housing on the site; with the remaining buildings to be utilized as a relocation resource for those tenants still living in the buildings to be demolished. When acquired by Sigety the 70-to-80-year-old buildings were in a severely decrepit condition, resulting from serious prior neglect. Sigety’s disclosed plans for the parcel met sustained local opposition and a host of harassment complaints were thereafter filed. Most of these related to preexisting conditions. Nevertheless, Sigety made substantial bona fide efforts to maintain the premises and expended over $100,000 for repairs. The absence of proof that the petitioners engaged in a course of conduct to interrupt or discontinue essential services in order to cause a tenant to vacate, is highlighted by the finding of harassment relating to buildings that had been empty for over a year, had only one or two tenants and where there was no testimony from any tenant. Accordingly, Special Term properly set aside the unsupported administrative conclusion. In light of the foregoing, I find it unnecessary to reach the issue of whether or not the presumption contained in subdivision b of section 74 of the Rent, Eviction and Rehabilitation Regulations is unconstitutional or exceeds the authority granted the city by the State.